                       Case 6:20-cv-00725-ADA Document 14 Filed 08/24/20 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:20-cv-00725-ADA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)         Hewlett Packard Enterprise Company
 was received by me on (date)             August 12, 2020             .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ❒ I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                             ; or

           x Other (specify): Service accomplished via Certified Mail with Electronic Delivery Confirmation
           ❒
                              USPS# 9402611898765829547533
                              Delivered on August 18, 2020                                                                                    .


           My fees are $                          for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:     August 24, 2020
                                                                                             Server’s signature

                                                                                    Raymond W. Mort, III
                                                                                         Printed name and title

                                                                                    The Mort Law Firm, PLLC
                                                                                    100 Congress Ave, Suite 2000
                                                                                    Austin, Texas 78701
                                                                                             Server’s address

 Additional information regarding attempted service, etc:
                                                       Case 6:20-cv-00725-ADA Document 14 Filed 08/24/20 Page 2 of 6

                                                                            Electronic Delivery Confirmation™




                                   Reference                                  HPE-WSOU
                                   USPS #                                     9402611898765829547533
                                   USPS Mail Class                            Certified with Electronic Delivery Confirmation
                                   USPS Status                                Your item was delivered at Aug 18 in DALLAS,TX 75201.
                                   USPS History                               Arrived at Unit at Aug 18 in DALLAS,TX 75201.
                                                                              Available for Pickup at Aug 17 in DALLAS,TX 75201.
                                                                              Out for Delivery at Aug 17 in DALLAS,TX 75201.
                                                                              In Transit to Next Facility at Aug 16 in , .
                                                                              Arrived at USPS Regional Destination Facility at Aug 15 in DALLAS TX
                                                                              DISTRIBUTION CENTER, .
                                                                              Departed USPS Regional Origin Facility at Aug 15 in AUSTIN TX
                                                                              DISTRIBUTION CENTER, .
                                                                              Arrived at USPS Regional Origin Facility at Aug 14 in AUSTIN TX
                                                                              DISTRIBUTION CENTER, .
                                                                              USPS picked up item at Aug 13 in AUSTIN,TX 78749.
                                                                              Mail piece was scanned in ZIP code 78701 on Aug 12




                                   Electronic Delivery Confirmation Report © 2020 Certified Mail Envelopes, Inc. All rights reserved.
                                   The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
                                   Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.
                                   Report Design Copyright 2020 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www.Certified-Mail-Envelopes.com
                                   Date Verified: 08/24/2020 (UTC)

Powered by TCPDF (www.tcpdf.org)
8/24/2020                                      Case 6:20-cv-00725-ADA Document    14 Tracking®
                                                                      USPS.com® - USPS Filed 08/24/20
                                                                                               Results Page 3 of 6
            ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE COVID-19 IMPACTS, PACKAGE DELIVE…


   USPS Tracking
                                           ®                                                                           FAQs   




                                                                        Track Another Package   +




                                                                                                                     Remove   
   Tracking Number: 9402611898765829547533




                                                                                                                              Feedback
   Your item was delivered at 9:51 am on August 18, 2020 in DALLAS, TX 75201.

   USPS Premium Tracking™ Available                     




     Delivered
   August 18, 2020 at 9:51 am
   Delivered
   DALLAS, TX 75201

   Get Updates        




                                                                                                                        
       Text & Email Updates


                                                                                                                        
       Tracking History


https://tools.usps.com/go/TrackConfirmAction_input?origTrackNum=9402611898765829547533                                              1/4
8/24/2020                                     Case 6:20-cv-00725-ADA Document    14 Tracking®
                                                                     USPS.com® - USPS Filed 08/24/20
                                                                                              Results Page 4 of 6
       August 18, 2020, 9:51 am
       Delivered
       DALLAS, TX 75201
       Your item was delivered at 9:51 am on August 18, 2020 in DALLAS, TX 75201.



       August 18, 2020, 9:37 am
       Arrived at Unit
       DALLAS, TX 75201



       August 17, 2020, 7:16 pm
       Available for Pickup
       DALLAS, TX 75201




                                                                                                                    Feedback
       August 17, 2020, 7:10 am
       Out for Delivery
       DALLAS, TX 75201



       August 16, 2020
       In Transit to Next Facility



       August 15, 2020, 8:15 pm
       Arrived at USPS Regional Destination Facility
       DALLAS TX DISTRIBUTION CENTER



       August 15, 2020, 3:46 am
       Departed USPS Regional Origin Facility
       AUSTIN TX DISTRIBUTION CENTER




https://tools.usps.com/go/TrackConfirmAction_input?origTrackNum=9402611898765829547533                                    2/4
8/24/2020                                     Case 6:20-cv-00725-ADA Document    14 Tracking®
                                                                     USPS.com® - USPS Filed 08/24/20
                                                                                              Results Page 5 of 6
       August 14, 2020, 6:17 pm
       Arrived at USPS Regional Origin Facility
       AUSTIN TX DISTRIBUTION CENTER



       August 13, 2020, 3:39 pm
       USPS picked up item
       AUSTIN, TX 78749



       August 12, 2020, 10:24 pm
       Shipping Label Created, USPS Awaiting Item
       AUSTIN, TX 78701




                                                                                                                         Feedback
                                                                                                                     
       Premium Tracking


                                                                                                                     
       Product Information



                                                                                     See Less   




                                                        Can’t find what you’re looking for?
                                                Go to our FAQs section to find answers to your tracking questions.


                                                                                         FAQs


https://tools.usps.com/go/TrackConfirmAction_input?origTrackNum=9402611898765829547533                                         3/4
8/24/2020                                     Case 6:20-cv-00725-ADA Document    14 Tracking®
                                                                     USPS.com® - USPS Filed 08/24/20
                                                                                              Results Page 6 of 6




                                                                                                                    Feedback
https://tools.usps.com/go/TrackConfirmAction_input?origTrackNum=9402611898765829547533                                    4/4
